Citation Nr: 1340851	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst

FINDINGS OF FACT

1.  An unappealed rating decision in January 2009 denied service connection for hepatitis C on the basis there was no evidence of a nexus between the disease and the Veteran's military service; this decision is final.

2.  Nexus evidence added to the record since the January 2009 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C and raises a reasonable possibility of substantiating the claim.

3.  The Veteran received multiple vaccinations during his active duty service and the medical evidence of record, particularly the February 2011 opinion, demonstrates hepatitis C is as likely as not a result of his in-service vaccination shots.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 2009 rating decision to reopen this claim of service connection hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria are met for service connection for hepatitis C.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).




ORDER

The claim for service connection for hepatitis C is reopened.  

Service connection for hepatitis C is granted. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


